DETAILED ACTION
The Amendment filed 12/22/2021 has been entered. 
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bracciano on 1/12/2022.

The application has been amended as follows: 

Claim 1, Line 8: “body” is amended to –body and free floating at one end—
Claim 1 Line 15: “.” Is amended to --; wherein the fastening flange comprises one or more bores arranged circumferentially and configured to receive one or more fasteners in order to install the nozzle ring on the bearing housing.—
Claim 3: (Cancelled)
Claim 10, Line 1: “3” is amended to –1—

Claim 12, Line 13: “body” is amended to –body and free floating at one end—
Claim 24: (Cancelled)
Claim 25: (Cancelled)

Claims 1,4,8-10,12,14-15,17-23,26-27 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.